UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


HELME V. WALTER,                      
               Plaintiff-Appellant,
                v.                               No. 99-2622
UNITED AIRLINES, INCORPORATED,
                Defendant-Appellee.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James G. Cacheris, Senior District Judge.
                         (CA-99-569-A)

                     Argued: September 27, 2000

                     Decided: October 25, 2000

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: John Charles Cook, CHARLSON BREDEHOFT, P.C.,
Reston, Virginia, for Appellant. Kim Ann Leffert, MAYER, BROWN
& PLATT, Chicago, Illinois, for Appellee. ON BRIEF: Elaine Charl-
son Bredehoft, CHARLSON BREDEHOFT, P.C., Reston, Virginia,
for Appellant. Andrew A. Nicely, MAYER, BROWN & PLATT,
Washington, D.C., for Appellee.
2                     WALTER v. UNITED AIRLINES

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Helme Walter (Walter) appeals the district court’s grant of sum-
mary judgment in favor of United Airlines, Inc. (United) on her claim
brought under the Americans with Disabilities Act of 1990 (ADA),
42 U.S.C. §§ 12101-12213, alleging that United failed to reasonably
accommodate her photosensitivity disability. For the reasons stated
below, we affirm.

                                    I

   In February 1990, Walter began working for United as a reserva-
tion sales and services representative in United’s Los Angeles, Cali-
fornia reservations facility. The following year, Walter was
transferred to a similar position in United’s Sterling, Virginia reserva-
tions facility. As a reservation sales and services representative, Wal-
ter sat at a cubicle work station, which contained a desk and a
computer. During her shift, Walter received telephone calls from cus-
tomers and booked their reservations.

   In August 1995, Walter told her supervisor, Carolyn MacArthur,
that she was experiencing a "photosensitivity" reaction to the fluores-
cent lights in the Sterling reservations facility, and she asked United
to move her to another area of the facility or modify the lighting to
accommodate her physical condition.* In the months that followed,

   *The record reflects that ultraviolet radiation is divided into three
types, depending on wave length. Ultraviolet-A is commonly found in
sunlight. Ultraviolet-B (UV-B) is found in sunlight in small quantities
and generally is emitted by fluorescent lights. Ultraviolet-C does not
occur naturally on earth and is harmful to all people. Walter is unduly
sensitive to UV-B radiation. According to Walter, her photosensitivity
causes her skin to burn and causes her muscles to ache when she is
exposed to UV-B radiation. The Sterling reservations facility contains a
large amount of fluorescent lighting.
                      WALTER v. UNITED AIRLINES                        3

United made numerous accommodations for Walter that were recom-
mended by Dr. Alan Moshell, Walter’s treating physician for her pho-
tosensitivity. For example, in October 1995, United removed two
fluorescent tubes from the light fixture over Walter’s work station,
and in early November 1995, United granted Walter’s request to have
a designated permanent work station and allowed Walter to choose
the work station she desired. On November 22, 1995, United replaced
the fluorescent light fixture over Walter’s work station with an incan-
descent light fixture and removed one fluorescent light fixture in a
corner of the cafeteria. On February 5, 1996, United converted a por-
tion of the cafeteria to incandescent lighting to provide Walter a place
to eat or take a break.

   In February 1996, the work team to which Walter was assigned
was relocated to a different area of the Sterling reservations facility.
To accommodate Walter’s photosensitivity, United made numerous
alterations in and around Walter’s new work station. For example, on
February 22, 1996, United converted the light fixture over Walter’s
new work station to incandescent lighting and removed two of the flu-
orescent tubes from the light fixture in the aisle near her work station.
On that same day, Walter complained that the computer at her new
work station was causing her condition to deteriorate. The following
day, United removed the monitor, computer unit, and all of the associ-
ated cables from Walter’s old work station and installed them at her
new work station. Also on February 23, 1996, United removed the
remaining two fluorescent tubes in the light fixture over the aisle near
Walter’s work station. On the same day, Walter complained that the
light from the light fixture directly in front of her work station was
causing her discomfort. On February 28, 1996, United hung a poster-
board shield around her work station which blocked some of the light
from the light fixture in front of her work station while minimizing
the effect on other work stations. After this installation, Walter indi-
cated that she was satisfied with this arrangement.

   On June 12, 1996, Walter complained that she was experiencing
discomfort while standing under the fluorescent lights above the
reception desk at the Sterling reservations facility while checking in
at the beginning of each shift. In response, United permitted Walter
to bypass the check-in procedure. United also allowed Walter to go
outdoors if she was feeling sick, even after she had used up all of her
4                     WALTER v. UNITED AIRLINES

normal break periods for the day. United never disciplined Walter for
taking extra breaks to go outdoors.

   On three occasions in the late spring and early summer of 1996,
United had to evacuate the Sterling reservations facility because mold
had entered the ventilation system. Because of United’s faulty ventila-
tion system, Walter experienced respiratory problems from May
through October 1996 and missed a significant amount of work dur-
ing this period.

   In mid-October 1996, Walter returned to work at the Sterling reser-
vations facility, beginning with three-hour shifts. Even though her
normal shift was ten hours, United agreed to account for the remain-
ing hours as paid sick leave.

   In late 1996, Dr. John Balbus, Walter’s treating physician for her
respiratory problems, recommended to United that the posterboard
shield around Walter’s work station be taken down to permit airflow
and that acrylic prismatic diffusers be used to cover the lights over
Walter’s work station, the surrounding area, and the paths to the rest-
room and exit. In response, United installed acrylic prismatic diffus-
ers over four fluorescent light fixtures near Walter’s work station, but,
according to Walter, the diffusers did not completely cover the lights.

   On January 6, 1997, United’s medical director, Dr. Anthony Fer-
nandez, informed United’s management team that he did not agree
with Dr. Balbus’ recommendations relating to Walter’s work station.
Dr. Fernandez also expressed disagreement with Dr. Balbus’ recom-
mendation that Walter remain on partial shifts. Accordingly, on Janu-
ary 7, 1997, by letter, United advised Walter that she was required to
begin working ten-hour shifts. In the letter, United further advised
Walter that because Dr. Fernandez disagreed with Dr. Balbus, she
was entitled to proceed to medical arbitration, which would allow her
to be examined by a third doctor (mutually agreed upon by Drs. Fer-
nandez and Balbus). Under United’s medical arbitration procedure,
the cost of the examination is split by United and the employee, and
the decision is binding on United and the employee.

   Following her receipt of United’s January 7, 1997 letter, Walter
informed United that she wished to have the need for further accom-
                      WALTER v. UNITED AIRLINES                         5

modations submitted to medical arbitration. Thus, on January 30,
1997, Dr. Fernandez wrote Dr. Balbus concerning the nomination of
an impartial physician as the medical arbitrator, but Dr. Balbus did
not reply to this letter, nor did he reply to Dr. Fernandez’ March 19,
1997 follow-up letter. However, on July 8, 1997, Dr. Balbus wrote
Dr. Fernandez and informed him that Dr. Moshell was the appropriate
contact.

   Meanwhile, in February 1997, Walter’s mother had a heart attack.
As a result of her mother’s condition, Walter took extended family
leave from March 11 to August 24, 1997. After only a few days back
at work at the Sterling reservations facility, Walter claimed that she
could not remain at work due to her photosensitivity. Based on Dr.
Moshell’s recommendation, Walter has not returned to work, and has
remained on medical leave.

   Walter and United never proceeded to medical arbitration. On Feb-
ruary 12, 1997, Walter filed a charge of discrimination with the Equal
Employment Opportunity Commission (EEOC), alleging numerous
violations of the ADA, including claims that United violated the ADA
by failing to make reasonable accommodations for her "photosensitiv-
ity" and "airborne irritant hypersensitivity" disabilities, by retaliating
against her for requesting accommodations and for supporting the dis-
ability claim of a co-worker, and by forcing her to engage in arbitra-
tion. On September 29, 1997, the EEOC issued a determination in
Walter’s favor. After unsuccessful attempts to conciliate with United,
the EEOC issued Walter a right to sue letter on January 4, 1999.

   On April 1, 1999, Walter filed a motion for judgment in the Circuit
Court for Loudoun County, Virginia. In her motion for judgment,
Walter alleged that United failed to make reasonable accommodations
for her "photosensitivity" and "airborne irritant hypersensitivity" dis-
abilities, and that United retaliated against her for requesting accom-
modations and for supporting the disability claim of a co-worker, in
violation of the ADA. On April 23, 1999, United removed the case
to the United States District Court for the Eastern District of Virginia.
See 28 U.S.C. §§ 1441, 1446.

  On September 14, 1999, United filed a motion for summary judg-
ment on all of Walter’s claims. On November 9, 1999, the district
6                     WALTER v. UNITED AIRLINES

court granted United’s motion for summary judgment. Walter noted
a timely appeal. On appeal, Walter only challenges the district court’s
grant of summary judgment in favor of United on her claim alleging
that United failed to accommodate her photosensitivity disability.

                                   II

   The ADA prohibits discrimination against disabled individuals. See
42 U.S.C. § 12112. The prohibition extends not only to the denial of
employment opportunities based on vocationally irrelevant disabili-
ties, but extends to discrimination based on disabilities that impair the
individual’s ability to perform her job. See id. §§ 12102(2)(A), (C).
Thus, the ADA defines discrimination as including an employer’s

     not making reasonable accommodations to the known physi-
     cal or mental limitations of an otherwise qualified individual
     with a disability who is an applicant or employee, unless
     such covered entity can demonstrate that the accommoda-
     tion would impose an undue hardship on the operation of the
     business of such covered entity.

Id. § 12112(b)(5)(A). Under the ADA’s scheme, then, it is discrimina-
tory for a covered employer to decline to take reasonable steps to
accommodate an employee’s disability, unless the steps in question
"would impose an undue hardship on the operation of the business"
of the employer. The ADA also provides a definition of the term "rea-
sonable accommodation":

    The term "reasonable accommodation" may include—

     (A) making existing facilities used by employees readily
     accessible to and usable by individuals with disabilities; and

     (B) job restructuring, part-time or modified work schedules,
     reassignment to a vacant position, acquisition or modifica-
     tion of equipment or devices, appropriate adjustment or
     modifications of examinations, training materials or poli-
     cies, the provision of qualified readers or interpreters, and
     other similar accommodations for individuals with disabili-
     ties.
                      WALTER v. UNITED AIRLINES                        7

Id. § 12111(9).

   Before an employer may be liable for failing to provide an
employee with a reasonable accommodation, the employer must be
aware of the employee’s disability. See Beck v. Univ. of Wisconsin
Bd. of Regents, 75 F.3d 1130, 1134-35 (7th Cir. 1995). Once an
employer’s responsibility to provide a reasonable accommodation is
triggered, it may be necessary for the employer to engage in an "inter-
active process" to determine the appropriate accommodation under
the circumstances. See id. at 1135; see also 29 C.F.R. § 1630.2(o)(3).
The Federal Regulations envision an interactive process that requires
participation by both parties:

    [T]he employer must make a reasonable effort to determine
    the appropriate accommodation. The appropriate accommo-
    dation is best determined through a flexible, interactive pro-
    cess that involves both the employer and the [employee]
    with a disability.

29 C.F.R. pt. 1630, app. However, an employee cannot base a reason-
able accommodation claim solely on the allegation that the employer
failed to engage in an interactive process. See Rehling v. City of Chi-
cago, 207 F.3d 1009, 1016 (7th Cir. 2000). Rather, the employee
must demonstrate that the employer’s failure to engage in the interac-
tive process resulted in the failure to identify an appropriate accom-
modation for the disabled employee. See id.

   On appeal, the parties do not dispute that Walter was a qualified
individual with a disability under the ADA. In light of the parties’
position, we will assume as much. Accordingly, the principal issue in
this case is whether United provided Walter with reasonable accom-
modations for her photosensitivity disability. United claims that it did;
Walter claims that United did not. The district court agreed with
United, principally on the basis that United made numerous accom-
modations over a long period of time and acted in good faith during
the interactive process.

  The record clearly establishes that United reasonably accommo-
dated Walter’s photosensitivity disability. Between October 1995 and
December 1996, United made numerous accommodations for Walter.
8                     WALTER v. UNITED AIRLINES

Among other things, United changed several light fixtures near Wal-
ter’s work station, installed a posterboard shield around her work sta-
tion, removed fluorescent tubes from nearby light fixtures, installed
special lighting in the cafeteria, replaced Walter’s computer, and
allowed Walter to take breaks at will. In addition, United allowed
Walter to work three-hour shifts while being paid for ten-hour shifts
until her sick leave allotment was exhausted. These accommodations,
taken as a whole, discharged United’s duty to reasonably accommo-
date Walter. Indeed, the installation of the posterboard shield and the
changes to the lighting system allowed Walter to perform her job
without discomfort from UV-B radiation.

   Walter argues that, regardless of the number and extent of the
accommodations United made, the district court erred when it granted
summary judgment in favor of United because United declined to
implement the additional accommodations Walter requested in late
1996, e.g., the removal of the posterboard shield and the proper instal-
lation of acrylic prismatic diffusers.

   Walter’s argument fails for the simple reason that the ADA does
not require an employer to provide the specific accommodation
requested by the disabled employee, or even to provide the best
accommodation, so long as the accommodation provided to the dis-
abled employee is reasonable. See Rehling, 207 F.3d at 1014. Because
the installation of the posterboard shield and the other changes to the
lighting system were reasonable accommodations, United had no duty
to remove the posterboard shield or make further modifications to the
lighting system.

   Walter also argues that the district court erred when it granted sum-
mary judgment in favor of United on her photosensitivity claim
because United failed to engage in an "interactive process" with Wal-
ter. This argument has no merit. As noted above, an employee cannot
base a reasonable accommodation claim solely on the allegation that
the employer failed to engage in an interactive process. See Rehling,
207 F.3d at 1016. Rather, the employee must demonstrate that the
employer’s failure to engage in the interactive process resulted in the
failure to identify an appropriate accommodation for the qualified
employee. See id. In this case, because United reasonably accommo-
                     WALTER v. UNITED AIRLINES                       9

dated Walter’s photosensitivity disability, United’s alleged failure to
engage in an interactive process is of no consequence.

                                  III

  For the reasons stated herein, the judgment of the district court
should be affirmed.

                                                          AFFIRMED